Citation Nr: 1511785	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  08-29 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), major depressive disorder, and panic disorder.

2.  Entitlement to service connection for degenerative disc disease and L5-S1 disc protrusion with displacement right S1 nerve root (lumbar spine disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from July 1986 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has reviewed all the evidence in the Veteran's file on VBMS, as well as the "Virtual VA" system, to ensure a complete review of the evidence in this case.

In December 2011, the Board remanded the issue on appeal in order to obtain post-service VA treatment records, provide the Veteran with a VA examination clarifying the nature and etiology of the claimed psychiatric disorders, and to subsequently readjudicate the appeal.  In January 2014, the Board remanded the issue on appeal in order to obtain updated VA treatment records, obtain Social Security Administration (SSA) records, and provide proper VCAA notice regarding the evidence needed for the claimed PTSD and military sexual trauma.  The Appeals Management Center (AMC) obtained the VA treatment records and SSA records.  The AMC also sent the VCAA notice, which was returned as undeliverable; however the Board finds substantial completion of the ordered development as the VCAA notice was sent to the current address on file for the Veteran and was also sent to the Veteran's representative.  In consideration of the foregoing, the Board finds there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The issue of service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ).
  


FINDINGS OF FACT

1.  The Veteran has current psychiatric disorders of major depressive disorder and panic disorder.

2.  The Veteran does not currently have PTSD.

3.  Psychiatric symptoms during active service were symptoms of personality disorder.

4.  There is no in-service psychiatric injury or disease, including that the claimed military sexual traumas did not occur during active service.

5.  The Veteran's personality disorder was not subject to superimposed disease or injury during service. 

6.  The current psychiatric disability was manifested several years after service separation and is not causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and panic disorder, have not been met. 38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 4.9 (2014); VAOPGCPREC 82-90. 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the July 2006 notice letter sent prior to the initial denial of the service connection claim for an acquired psychiatric disorder, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determined the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim.

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's complete service treatment records are of record.  Post-service treatment records adequately identified as relevant to the claims have been obtained, or otherwise submitted, and are associated with the record.  Therefore, the Board concludes VA's duty to assist in obtaining records has been satisfied.  38 C.F.R. § 3.159(c).   

Also, the Veteran underwent VA examination in connection with the appeal in January 2012.  The VA examiner provided an opinion based on an accurate medical history, based on an interview of the Veteran, and review of the claims file.  The VA examiner performed a thorough examination of the Veteran.  In consideration thereof, the Board finds that the VA examiner had adequate facts and data regarding the history and current severity of the Veteran's disabilities when rendering the medical opinion.  For these reasons, the Board finds that the VA examination and opinion are adequate, and no further examination or opinion is needed. 

Given the foregoing, the Board finds that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required; therefore, the Board will proceed with review.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with major depressive disorder and panic disorder and has been previously diagnosed with PTSD.  None of the psychiatric diagnoses is a "chronic disease" under 38 C.F.R. § 3.309(a), and there is no history of a psychosis, which is a chronic disease under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013). 

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010; therefore, it is applicable to the current appeal.  Prior to the amendment, the evidence had to show the following in order for a veteran to be awarded service connection for PTSD: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (in effect prior to July 13, 2010). 

Under the amended 38 C.F.R. § 3.304 (f), a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity; 
(2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3). 

Personality disorders are considered congenital or developmental defects and, therefore, generally are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  

In this case, the Veteran does not contend that he has a psychiatric disability related to combat, fear of hostile military or terrorist activity, or that he was a prisoner of war.  Moreover, the service records do not show that he was ever stationed in a combat zone or in any area involving terrorist activity or that he was a prisoner of war.  Rather, the Veteran claims that he has a psychiatric disability as the result of an alleged in-service military sexual trauma.

For PTSD claims based on in-service military sexual trauma, evidence from sources other than a veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or explained economic or social behavior changes. VA may submit any evidence it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a military sexual trauma occurred.  38 C.F.R. § 3.304(f)(5) (2014).


Service Connection Analysis for an Acquired Psychiatric Disability

As part of the current claim, the Veteran contends that the current psychiatric disability, which has been variously diagnosed as PTSD, major depressive disorder, and panic disorder, is related to sexual assaults alleged to have occurred during active service.  The Veteran asserts he was forced by his master sergeant at gunpoint to have sex with the master sergeant's wife and that he was also raped by a higher ranking female.  The Veteran contends that his June 1988 in-service diagnosis and treatment of adjustment disorder is a marker for the occurrence of the claimed military sexual trauma.

The Board finds that the weight of the evidence demonstrates the Veteran has current psychiatric disorders of major depressive disorder and panic disorder, and does not have PTSD.  VA Medical Center (VAMC) treatment records dated from January 2012 to April 2014 note a diagnosis of PTSD; however, the January 2012 VA examiner diagnosed the Veteran with major depressive disorder and panic disorder and found that the Veteran does not have a current PTSD diagnosis.  The January 2012 VA examiner supported the opinion by noting that, although the Veteran was diagnosed by the VAMC with PTSD based on the Veteran's self-report of military sexual trauma, as discussed below, the January 2012 VA examiner concluded that the Veteran does not qualify for a DSM-IV PTSD diagnosis.  This diagnostic assessment was based on the VA examiner's conclusion that the claimed military sexual trauma did not occur during service.  The Board finds that the January 2012 VA examiner's diagnosis that did not include PTSD outweighs the VAMC diagnosis of PTSD, as the VAMC examiners did not conduct a credibility assessment of the Veteran's report of military sexual trauma, while, as discussed below, the January 2012 VA examiner provided a thorough rationale as to why the report of military sexual trauma is not credible.  For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran does not currently have PTSD.

After a review of the evidence, lay and medical, the Board finds that the Veteran had psychiatric symptoms during active service; however, such symptoms are related by competent evidence to a personality disorder that was not subjected to superimposed injury or disease during service.  Service treatment records dated in June 1988 note a complaint of temper problems and the diagnostic impression of interpersonal problems or adjustment disorder with obsessive-compulsive personality feature.  Service treatment records dated in July 1988 note the diagnostic impression of interpersonal problems.  Service treatment records dated in September 1991 note complaints of chronic night sweats and difficulty sleeping, attributable to stress.  Service treatment records dated in May 1991 note the complaint of several episodes of substernal chest pain with emotional stress and note that the Veteran reports an episode of severe emotional upset at work.

The Board finds the weight of the evidence is against finding military sexual trauma during active service.  During the course of the appeal, the Veteran has recently provided inconsistent accounts of the recently alleged in-service military sexual trauma during the course of the appeal.  In June 2006, the Veteran filed a claim for service connection for depression.  During a November 2006 VA general medical examination, the Veteran reported that he was initially treated during active service for depression because of social and family issues and specifically cited a problem with his mother and made no mention of in-service sexual assault.  In a January 2007 rating decision, the Veteran was denied service connection for depression.  In a March 2007 statement, the Veteran cited problems with his wife and marriage  as the cause of his depression during active service and stated that his current depression was related to the feeling that his health had degraded and he could not do anything without assistance.  In December 2011, the claim was remanded by BVA for further development.  

In January 2012, over five years after claiming service connection for a psychiatric disorder, and after having his claim denied twice, the Veteran first reported military sexual trauma as a new theory to support a service connection claim.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  During a VAMC appointment, the Veteran initially reported that he was raped by two different men higher in command.  Following this initial report, the Veteran stated he was forced by his master sergeant at gunpoint to have sex with the master sergeant's wife and was raped by a higher ranking female.  Finally, during the January 2012 VA examination, the Veteran reported that he was forced by his master sergeant at gunpoint to have sex with the master sergeant's wife and was raped twice by the higher ranking female.  The inconsistencies in the Veteran's accounts over the course of the appeal regarding the alleged in-service military sexual trauma, especially the number of times the Veteran was allegedly raped, and the changing gender of the alleged perpetrators, are significant and unlikely to be the product of mere differences in the retelling of the same story.  

The Board finds the Veteran's belated account of in-service miliary sexual trauma to be inconsistent with, and outweighed by, other lay and medical evidence of record so as not to be credible.  The Veteran's account of an in-service military sexual trauma was first made many years after service and over five years after filing the current disability claim with VA.  The Veteran has provided inconsistent accounts of the alleged in-service military sexual trauma since filing the VA disability claim.

Consistent with the finding of nonoccurrence of military sexual trauma in service, the record shows no other personal assault factors including behavioral change indicators such as a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3).  Although episodes of depression and anxiety are noted in service treatment records, they are attributed to identifiable interpersonal problems unrelated to the alleged sexual assault.  The Board has been careful to rely only on an absence of behavioral changes or relevant complaints during service, and not to rely on an absence of reporting of the claimed in-service military sexual trauma.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported).   

On the question of nexus between the current psychiatric disorders and service, after a thorough examination of the Veteran and review of the claims file, the January 2012 VA examiner opined that it was less likely than not that the Veteran's current psychiatric disorders were incurred in or caused by an event during military service.  The January 2012 VA examiner supported the opinion with notation that the Veteran was diagnosed with adjustment disorder and symptoms of depression and anger in service, and adjustment disorder is typically a transitory condition which is expected to resolve within six months after termination of the precipitating stressors and opined that the in-service adjustment disorder resolved completely after the precipitating stressors were resolved.  The January 2012 VA examiner further noted that  the earliest evidence of treatment of clinically significant psychiatric symptoms post-service is dated in 1999, which is approximately five years after service separation.  The January 2012 VA examiner supported the opinion with the rationale that the extended time interval that separates in-service diagnosis and treatment of adjustment disorder and post-service diagnosis and treatment of major depressive disorder and panic disorder weighs against a relationship between them, and the major depressive disorder and panic disorder are new and separate psychiatric disorders.

The Board notes that, as an additional factor in addition to medical opinion evidence,  the absence of evidence of psychiatric complaint or diagnosis for approximately five years after service separation also weighs against a finding of service incurrence, to include any recurrent psychiatric symptoms since service.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).

The Veteran submitted a purported September 2008 opinion from his treating VAMC psychiatrist that it is greater than a fifty percent likelihood that the symptoms of depression originated during active service.  The September 2008 opinion did not provide a rationale for the opinion; therefore, the Board affords the September 2008 opinion no probative value.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); 
Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Regarding the claimed military sexual trauma, the January 2012 VA examiner opined that in-service adjustment disorder was precipitated by identifiable and clearly documented non-military sexual trauma-related interpersonal stressors and that the Veteran had anger issues predating the claimed military sexual trauma.  The January 2012 VA examiner accurately concluded that the Veteran had given inconsistent reports of the claimed military sexual trauma, as the Veteran had initially reported that he was raped by two different men higher in command, then reported that he forced by his master sergeant at gunpoint to have sex with the master sergeant's wife and was raped by a higher ranking female, and, finally, during the January 2012 VA examination he reported that he was forced by his master sergeant at gunpoint to have sex with the master sergeant's wife and was raped twice by the higher ranking female.  The January 2012 VA examiner found that these inconsistencies undermined the credibility of the Veteran's self-report of military sexual trauma.  Consequently, the January 2012 VA examiner assessed that, without a verified stressor, the Veteran did not qualify for a DSM-IV PTSD diagnosis.  

Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced at any given time, as well as a contemporaneous diagnosis by a medical provider, he is not competent to diagnose a psychiatric disability because a psychiatric diagnosis requires medical expertise and falls outside the realm of common knowledge of a lay person.  See generally Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The DSM-IV cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders. Consequently, the Veteran's purported opinion attributing the current psychiatric symptoms to service is of no probative value and is outweighed by other, more credible lay and medical evidence of record showing no nexus between the current psychiatric disorders and the psychiatric disorders during active service.

Regarding the Veteran's personality disorder, the Board notes that such disorders are by definition preexisting disorders.  A personality disorder is considered a congenital or developmental defect and is not subject to service connection under 38 C.F.R. § 3.303(c) (see also 38 C.F.R. §§ 4.9, 4.127) in the absence of superimposed disease or injury.  There is no evidence of a superimposed injury on the in-service personality disorder because the weight of the evidence is against finding the claimed military sexual trauma stressors happened during active service; therefore, service connection for a personality disorder must be denied.  VAOPGCPREC 82-90; 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

In summary, the weight of the evidence demonstrates no relationship between the Veteran's current psychiatric disability and service.  In consideration thereof, the Board finds that the preponderance of the evidence is against the claim, and service connection for a psychiatric disability, to include PTSD, major depressive disorder, and panic disorder, must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and panic disorder, is denied.



REMAND

Service Connection for a Lumbar Spine Disability

The Veteran contends that lower back pain has been continuous since service and that he did not seek treatment following service separation because he believed that nothing could be done about the back pain, because nothing could be done for the back pain during active service.  The Veteran contends that improper footwear, work stations that were not ergonomically correct, and working on tiled over concrete floors contributed to the back disability.  The Veteran also contends that the herniated disc had its onset during service, but that the medical technology at the time was not adequate to diagnose herniated discs.  

In December 2011, the Board remanded the issue on appeal in order to provide a VA examination and opinion as to the nature and the etiology of the lumbar spine disability.  Pursuant to the Board's December 2011 remand order, the Veteran was provided with a January 2012 VA examination; however, the Veteran did not appear for the examination.  The January 2012 VA examiner determined that he was able to provide the requested opinion without an examination.

The January 2012 VA examiner noted the Veteran was diagnosed with lumbar strain during active service in December 1990, November 1993, and May 1994.  The January 2012 VA examiner opined that it was not at least as likely as not that the current degenerative disc disease was causally related to the diagnosis and treatment of lumbar strain that the Veteran had in service.  In support of the medical opinion, the January 2012 VA examiner stated as the basis for the opinion that there was no documentation of continuity of lumbar spine symptoms in the twelve year period from service separation in 1994 and when the Veteran established care at VA in 2006.  There was no other stated basis for the negative nexus opinion.  

The Board finds  that the January 2012 VA examination report is inadequate.  The twelve year period between service and the onset of the lumbar spine disability is only one factor that weighs against a finding of service incurrence but may not be relied on as the only factor.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).

The January 2012 opinion did not address whether the current lumbar spine disability is related to the Veteran's use of improper footwear, work stations that were not ergonomically correct, or working on tiled over concrete floors during active service.  The January 2012 VA examination report also did not address the likelihood of whether the documented lower back strains during active service caused the current L5-S1 disc protrusion.

Accordingly, the issue of service connection for lumbar spine disability is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination in order to assist in determining the nature and etiology of the lumbar spine disability.  All relevant documents should be made available to and reviewed by the examiner.  The examiner should confirm review of the record in the examination report. 

An interview of the Veteran regarding his history, a physical examination, and all tests and studies required to respond to the following questions should be performed.

If the Veteran can not be located or does not appear for the examination, the examiner should still review the evidence of record and provide the requested opinions.

Based on review of the appropriate records, the examiner should offer opinions on the following questions:

(a)  Please identify (by medical diagnosis) each current lumbar spine disability.

(b)  For each diagnosed lumbar spine disability, is it as likely as not that the lumbar spine disability is related to the Veteran's service, to include any strain injuries incurred therein?  Please consider the Veteran's history of lumbar strain, as noted in the December 1990, November 1993, and May 1994 service treatment records.  

Please specifically comment on whether it is as likely as not that the current L5-S1 disc protrusion is related to a lumbar strain during active service.

Please also specifically comment on whether it is as likely as not that a current lumbar spine disability is related to improper footwear, work stations that were not ergonomically correct, and working on tiled over concrete floors.

Please explain the basis for all opinions.  The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as to find against causation or aggravation.

2.  Thereafter, readjudicate on the merits the issue of service connection for a lumbar spine disability.  If the benefits sought remain denied, the Veteran and the representative should be furnished a Supplemental Statement of the Case, and should be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.
   
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. §§  3.158, 3.655 (2014).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


